


Exhibit 10.1


Ball Corporation
2013 Stock and Cash Incentive Plan




1.           Purposes of the Plan.


The purpose of this 2013 Stock and Cash Incentive Plan is to promote the
interests of Ball Corporation (the “Corporation”) and its shareholders by
encouraging ownership in the Corporation and rewarding key employees,
nonemployee directors, consultants and independent contractors of the
Corporation who make substantial contributions to the successful operation of
the Corporation. It is anticipated that this Plan will further encourage key
employees, nonemployee directors, consultants and independent contractors to act
in the shareholders’ interests, and to attain performance goals that promote the
continued success and progress of the Corporation. It is also anticipated that
the opportunity to provide these awards will assist the Corporation to attract,
retain and motivate key employees and nonemployee directors.


2.           Definitions.


As used herein, the following definitions shall apply:


(a)           “Administrator” means the Board, any Committees or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan and
Applicable Laws.


(b)           “Affiliate” means any entity that is directly or indirectly
controlled by the Corporation or any entity in which the Corporation has a
significant ownership interest as determined by the Administrator.


(c)           “Applicable Laws” means the requirements, in existence from time
to time, relating to the administration of stock option, equity instruments,
cash, and deferred compensation plans under U.S. federal and state laws,
regulations, or administrative rules, any stock exchange or quotation system on
which the Corporation has listed or submitted for quotation the Common Stock to
the extent provided under the terms of the Corporation’s agreement with such
exchange or quotation system and, with respect to Awards subject to the laws of
any foreign jurisdiction where Awards are, or shall be, granted under the Plan,
the laws, regulations or administrative rules of such jurisdiction.


(d)           “Award” means a Cash Award, Stock Award, Option or Stock
Appreciation Right granted in accordance with the terms of the Plan.


(e)           “Awardee” means an individual who is an Employee, nonemployee
director, consultant or independent contractor of the Corporation or any
Affiliate who has been granted an Award under the Plan.


(f)           “Award Agreement” means a Cash Award Agreement or Notice, Stock
Award Agreement or Notice, Option Agreement or Notice and/or Stock Appreciation
Right Agreement or Notice, which may be in written or electronic format, in such
form and with such terms as may be specified by the Administrator, evidencing
the terms and conditions of an individual Award. Each Award Agreement is subject
to the terms and conditions of the Plan.


(g)           “Bank” means the dollar amount account that maintains the balance
of unpaid positive and negative Cash Awards earned in accordance with the terms
and conditions of the Plan. Bank balances are a bookkeeping entry only to
evidence the Corporation’s obligation to pay or deduct these amounts in
accordance with the Plan. No interest is charged or credited on amounts in the
Bank. Participants are not vested in the Bank and such amounts are not earned
until the respective distribution date, as determined by the Administrator.


(h)           “Board” means the Board of Directors of the Corporation.


(i)           “Cash Award” means an incentive opportunity awarded under
Section 13 of the Plan pursuant to which a Participant may become entitled to
receive an amount based on the satisfaction of such performance criteria as are
specified in the agreement or other documents evidencing the Award (the “Cash
Award Agreement”).




1

 
 

--------------------------------------------------------------------------------

 



 
(j)           “Change in Control” means any of the following, unless the Board
or Committee provides otherwise:


(i)           Any “Person,” which shall mean a “person” as such term is used in
Sections 13(D) and 14(D) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Corporation, any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, or any
company owned, directly or indirectly, by the shareholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 30% or more of the combined voting power of the
Corporation’s then outstanding securities;


(ii)           At any time during any period of two consecutive years,
individuals, who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Corporation to effect a transaction described in clause
(i), (iii) or (iv) of this Section 2(j)(ii)) whose election by the Board or
nomination for election by the Corporation’s shareholders was approved by a vote
of at least two-thirds of the directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;


(iii)           The consummation of a merger or consolidation of the Corporation
with any other company, other than (A) a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Corporation or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Corporation (or similar transaction) in which no person acquires 50% or more of
the combined voting power of the Corporation’s then outstanding securities; or


(iv)           The shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.


Notwithstanding the foregoing, in the event that a Change in Control affects any
Award that is deferred on or after January 1, 2005, then, to the extent
necessary to comply with the applicable provisions of Section 409A of the Code,
“Change in Control” shall conform to the definition of change in control under
Section 409A of the Code, and the Treasury Department or Internal Revenue
Service regulations or guidance issued thereunder.


(k)           “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.


(l)           “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan or the Human Resources Committee of the
Board consisting solely of two or more members of the Board, each of whom shall
be (i) a “nonemployee director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code, as amended and (iii) “independent” within the meaning of the rules of
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, within the meaning of the rules of the principal national
stock exchange on which the Common Stock is then traded.


(m)           “Common Stock” or “Stock” means the common stock of the
Corporation.


(n)           “Conversion Award” has the meaning set forth in Section 4(b)(xii)
of the Plan.


(o)           “Corporation” means Ball Corporation, an Indiana corporation, or
its successor.


(p)           “Disability” with respect to deferred compensation subject to
Section 409A of the Code, has the meaning set forth in Section 409A of the Code
and Section 223(d) of the Social Security Act.


(q)           “Director” means a member of the Board.


(r)           “Employee” means a regular, active employee of the Corporation or
any Affiliate, including an Officer and/or employee Director. Within the
limitations of Applicable Laws, the Administrator shall have the discretion to
determine the effect upon an Award and upon an individual’s status as an
Employee in the case of (i) any individual






2
 

 
 

--------------------------------------------------------------------------------

 



 
who is classified by the Corporation or its Affiliate as leased from or
otherwise employed by a third party or as intermittent or temporary, even if any
such classification is changed retroactively as a result of an audit, litigation
or otherwise, (ii) any leave of absence approved by the Corporation or an
Affiliate, (iii) any transfer between locations of employment with the
Corporation or an Affiliate or between the Corporation and any Affiliate or
between any Affiliates, (iv) any change in the Awardee’s status from an employee
to a consultant or Director, and (v) at the request of the Corporation or an
Affiliate an employee becomes employed by any partnership, joint venture or
corporation not meeting the requirements of an Affiliate in which the
Corporation or an Affiliate is a party.


(s)           “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.


(t)           “Fair Market Value” means, unless the Board or Committee
determines otherwise, as of any date, the closing sales price of the Stock as
published in The Wall Street Journal report of the New York Stock
Exchange-Composite Transaction, corrected for any reporting errors, or if the
Stock is not traded on that day, on the first preceding day on which there was a
sale of such Stock.


(u)           “General Counsel” means the general counsel of the Corporation.


(v)           “Grant Date” means the date upon which an Award is granted to an
Awardee pursuant to this Plan.


(w)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(x)           “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


(y)           “Officer” means a person who is an officer of the Corporation
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.


(z)           “Option” means a right granted under Section 8 of the Plan to
purchase a number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in the Award Agreement or other
documents evidencing the Award (the “Option Agreement”). Both Options intended
to qualify as Incentive Stock Options and Non-Qualified Stock Options may be
granted under the Plan.


(aa)           “Participant” means the Awardee or any person (including any
estate) to whom an Award has been assigned or transferred as permitted
hereunder.


(bb)           “Plan” means this 2013 Stock and Cash Incentive Plan and any
other plan or program authorized pursuant to the Plan.


(cc)           “Qualifying Performance Criteria” shall have the meaning set
forth in Section 14(c) of the Plan.


(dd)           “Restricted Stock” means Shares of Common Stock, which may not be
traded or sold until the date that the restrictions on transferability have
lapsed.


(ee)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 16 of the Plan.


(ff)           “Stock Appreciation Rights” or “SARs” means a right granted under
Section 10 of the Plan, including but not limited to, freestanding Stock
Appreciation Rights and tandem Stock Appreciation Rights granted at such times,
terms and conditions as are specified in the agreement (the “Stock Appreciation
Right Agreement”) or other documents evidencing the Award.


(gg)           “Stock Award” means an award or issuance of Shares, Restricted
Stock or Stock Units, made under Section 12 of the Plan, the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as are expressed in the Award Agreement (the
“Stock Award Agreement”) or other documents evidencing the Award or matching
Stock Unit contribution by the Corporation.


(hh)           “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share, payable in cash or Shares.


3
 

 
 

--------------------------------------------------------------------------------

 



 
(ii)           “Subsidiary” means any Corporation (other than the Corporation)
in an unbroken chain of companies beginning with the Corporation, provided each
company in the unbroken chain (other than the Corporation) owns, at the time of
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.


(jj)           “Termination of Employment” shall mean ceasing to be an Employee.
However, for Incentive Stock Option purposes, Termination of Employment shall
occur when the Awardee ceases to be an employee (as determined in accordance
with Sections 3401(c) and 422 of the Code and the regulations promulgated
thereunder, as amended) of the Corporation or one of its Subsidiaries. The
Administrator shall determine whether any corporate transaction, such as a sale
or spin-off of a division or business unit, or a joint venture, shall be deemed
to result in a Termination of Employment.


(kk)           “Total Authorized Shares” shall have the meaning set forth in
Section 3(a) of the Plan


3.           Stock Subject to the Plan.


(a)           Total Authorized Shares. Subject to the provisions of Section 16
of the Plan, the maximum number of Shares reserved for the grant of Awards under
the Plan (“Total Authorized Shares”) is 12,500,000 Shares. For purposes of
determining the number of Shares available for grant under the Plan, each Share
subject to or issued in respect of an Option or a Stock Appreciation Right shall
be counted against the Total Authorized Shares as one share. All shares
underlying a Stock Appreciation Right award shall be counted against the Total
Authorized Shares. Each Share subject to or issued in respect of an Award other
than an Option or Stock Appreciation Right shall be counted against the Total
Authorized Shares as 2.98 Shares. Subject to the following sentence, if any
Shares subject to an Award are forfeited, canceled, exchanged or surrendered or
if an Award terminates or expires without distribution of Shares to the Awardee,
the Shares with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, shall
be available again for Awards under the Plan; provided however, that for each
Share subject to an Award other than an Option or Stock Appreciation Right, 2.98
Shares shall be available again for Awards under the Plan. The following Shares
shall not be available for future grants: (i) Shares tendered in payment of the
exercise price of an Option and (ii) Shares withheld by the Company or otherwise
received by the Company to satisfy tax withholding obligations. In addition, the
Total Authorized Shares shall not be increased by any Common Stock repurchased
by the Corporation with Option proceeds. The Shares subject to the Plan may be
either Shares reacquired by the Corporation, including Shares purchased in the
open market, or authorized but unissued Shares.


(b)           Previous Plan Limits. As of the date of the approval of the Plan
by shareholders of the Corporation, it is understood that shares authorized, but
not yet granted which remain under the Ball Corporation 2010 Stock and Cash
Incentive Plan shall not be available under the Plan and no further Awards shall
be made under the 2010 Stock and Cash Incentive Plan.


(c)           Code Section 162(m) and 422 Limits. Subject to the provisions of
Section 16 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Awardee shall not exceed
500,000, except that in connection with his or her initial service, an Awardee
may be granted Awards covering up to an additional 500,000 Shares. Subject to
the foregoing (including the provisions of Section 16 of this Plan), the
aggregate number of Shares subject to Options or SARs granted under this Plan
during any calendar year to any one Awardee shall not exceed 500,000 except that
in connection with his or her initial service, an Awardee may be granted Options
or SARs covering up to an additional 500,000 Shares. Subject to the provisions
of Section 16 of the Plan, the aggregate number of Shares that may be subject to
all Incentive Stock Options granted under the Plan shall not exceed 1,500,000
Shares.


(d)           Adjustment Limits. Notwithstanding anything to the contrary in the
Plan, the limitations set forth in Section 3(c) of the Plan shall be subject to
adjustment under Section 16(a) of the Plan only to the extent that such
adjustment shall not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, or the
ability to grant or the qualification of Incentive Stock Options under the Plan
or the ability of an Award to be exempt from, or comply with, the requirements
of Section 409A of the Code.


















4
 

 
 

--------------------------------------------------------------------------------

 



 
4.           Administration of the Plan.


(a)           The Plan shall be administered by the Administrator. The Committee
may, in its sole discretion and for any reason at any time, subject to the
requirements of Section 162(m) of the Code and regulations thereunder qualify
Awards granted hereunder as “performance-based compensation” within the meaning
of Section 162(m) of the Code. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”), Awards to Directors shall be made by the Board or a committee
comprised solely of “nonemployee directors,” and Awards to Officers shall be
made by the Board or Committee. Notwithstanding any other provision in the Plan
to the contrary, the Board or Committee may delegate to an authorized Officer or
Officers of the Corporation the power to approve Awards to persons eligible to
receive Awards under the Plan who are not (i) subject to Section 16 of the
Exchange Act or (ii) at the time of such approval, expected to be “covered
employees” under Section 162(m) of the Code. Except to the extent prohibited by
Applicable Laws, the Board or Committee may delegate to one or more individuals
the day-to-day administration of the Plan and any of the functions assigned to
it in this Plan. Such delegation may be revoked at any time.


(b)           Subject to the provisions of the Plan, the Board or Committee or
delegates acting as the Administrator, subject to the specific duties delegated
to such delegates, the Administrator shall have the authority, in its discretion
to:


(i)           Select the Participants to whom Awards are to be granted
hereunder;


(ii)           Determine the number of Options, SARs, Stock Awards, Cash Awards
or a combination thereof to be covered by each Award granted hereunder,
including, without limitation, any Awards to be made to Directors in payment of
services;


(iii)           Determine the type of Award to be granted to each selected
Awardee;


(iv)           Approve forms of Award Agreements for use under the Plan;


(v)           Determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise and/or purchase price, the time or
times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions for circumstances of death,
disability, retirement, Change in Control or similar extraordinary
circumstances, the acceptable forms of consideration, the term, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator shall determine and may
be established at the time an Award is granted or thereafter;


(vi)           Correct administrative and other non-substantive errors;


(vii)           Construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;


(viii)           Adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt Plan
addenda as the Administrator deems desirable, to accommodate laws, regulations
and practice;


(ix)           Prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to Plan addenda;


(x)           Modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability; provided, however, such
acceleration shall be limited to circumstances of death, disability, retirement
or Change in Control or similar extraordinary circumstances, and provided
further that any such amendment is subject to Section 17 of the Plan and may not
impair any outstanding Award unless agreed to in writing by the Participant;










5
 

 
 

--------------------------------------------------------------------------------

 



 
(xi)           Allow Participants to satisfy withholding tax amounts by electing
to have the Corporation withhold from the Shares to be issued upon exercise of a
Non-Qualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined in such
manner and on such date that the Administrator shall determine or, in the
absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide and must comply with all legal requirements, as
interpreted by the Administrator and the General Counsel;


(xii)           Authorize conversion or substitution under the Plan of any or
all stock options, stock appreciation rights or other stock awards held by
employees or service providers of an entity acquired by the Corporation (the
“Conversion Awards”) in connection with a merger or acquisition. Any conversion
or substitution shall be effective as of the close of the merger or acquisition.
The Conversion Awards may be Non-Qualified Stock Options or Incentive Stock
Options, as determined by the Administrator, with respect to options granted by
the acquired entity or other entity other than the Corporation; provided,
however, that with respect to the conversion of stock appreciation rights in the
acquired entity or other entity other than the Corporation, the Conversion
Awards shall be Non-Qualified Stock Options. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Corporation under the Plan;


(xiii)           Impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;


(xiv)           Provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Corporation, a number of Options,
SARs, Stock Awards, Cash Awards or a combination thereof, the amount of which is
determined by reference to the value of the Award; provided however, that such
Award will not be considered in effect if it should be interpreted to operate in
violation of Applicable Laws; and


(xv)           Make all other determinations and amendments deemed necessary or
advisable for administering the Plan and any Award granted hereunder to conform
with Applicable Laws.


(c)           All decisions, determinations and interpretations by the
Administrator regarding or pursuant to the Plan, any rules and regulations under
the Plan and the terms and conditions of any Award granted hereunder, shall be
made in its sole discretion and shall be final and binding on all Participants.
The Administrator shall consider such factors as it deems relevant, in its sole
and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Corporation and such attorneys, consultants
and accountants as it may select.


5.           Eligibility.


Awards may be granted to Officers and nonemployee Directors of the Corporation
and persons expected to become Officers or nonemployee Directors of the
Corporation (subject to commencement of employment or services), as the Board or
Committee may determine in its sole discretion. Except as it relates to Officers
of the Corporation, Awards may be granted to Employees, persons expected to
become Employees of the Corporation or any of its Affiliates (subject to
commencement of employment or service), consultants and independent contractors,
as the Administrator may determine in its sole discretion. The Administrator’s
selection of a person to participate in the Plan at any time shall not require
the Administrator to select such persons to participate in the Plan at any other
time.


6.           Term of the Plan.


The Plan shall become effective upon its approval by the shareholders of the
Corporation. It shall continue in effect for a term of 10 years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Corporation unless terminated earlier under Section 17 of
the Plan.




6
 

 
 

--------------------------------------------------------------------------------

 



 
7.           Term of Award.


The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option or Stock Appreciation Right, the
term shall be 10 years from the Grant Date or such shorter term as may be
provided in the Award Agreement.


8.           Options.


The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, or the satisfaction of an event or condition
within the control of the Awardee or others.


(a)           Option Agreement. Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option, (ii) the type of Option, (iii) the exercise price of the Shares and the
means of payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of the Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions and (vii) such further terms
and conditions, in each case not inconsistent with the Plan, as may be
determined from time to time by the Administrator.


(b)           Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


(i)           In the case of an Incentive Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the Grant
Date.


(ii)           In the case of a Non-Qualified Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date.


(iii)           Notwithstanding the foregoing, at the Administrator’s
discretion, Conversion Awards may be granted in substitution and/or conversion
of options of an acquired entity, with a per Share exercise price of less than
100% of the Fair Market Value per Share on the date of such substitution and/or
conversion.


(c)           No Option Repricings. Notwithstanding anything in this Plan to the
contrary and subject to Section 16(a) of the Plan, without the approval of
shareholders the Administrator shall not amend or replace previously granted
Options in a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
Except pursuant to Section 16, the terms of outstanding Awards may not, without
shareholder approval, be amended to reduce the exercise price of outstanding
Options or cancel outstanding Options in exchange for cash, other Awards or
Options with an exercise price that is less than the exercise price of the
original Options.


(d)           Vesting Period and Exercise Dates. Options granted under this Plan
shall vest and/or be exercisable at such time and in such installments during
the period prior to the expiration of the Option’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise, and the vesting schedule of, any Option granted under this
Plan subject to continued employment, the passage of time and/or such
performance requirements as deemed appropriate by the Administrator. At any time
after the grant of an Option, the Administrator may reduce or eliminate any
restrictions surrounding, and the vesting schedule of, any Participant’s right
to exercise all or part of the Option. Generally, nonperformance based stock
options will vest in full not less than three years from the grant date and
performance based stock options will vest in full not less than one year from
the grant date; however, stock options which do not meet these vesting
guidelines shall be limited to 5% of authorized shares under the Plan.


(e)           Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the
currency and the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. To the extent permitted by
Applicable Laws, acceptable forms of consideration may include:














7
 

 
 

--------------------------------------------------------------------------------

 



 
(i)           Cash;


(ii)           Check or wire transfer (denominated in U.S. dollars or such other
currencies as the Administrator may determine in respect of any foreign
jurisdiction where Options are, or shall be, granted under the Plan);


(iii)           Subject to any conditions or limitations established by the
Administrator, other Shares (either actual delivery or by attestation procedures
established by the Corporation) which (A) in the case of Shares acquired upon
the exercise of an Option, have been owned by the Participant for more than six
months on the date of surrender and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised. Any fraction of a share of Common Stock which would
be required to pay the purchase price shall be disregarded and the remaining
amount shall be paid in cash, check or wire transfer by the Awardee;


(iv)           Consideration received by the Corporation under a broker-assisted
sale and remittance program acceptable to the Administrator to whom the Awardee
has submitted an irrevocable notice of exercise;


(v)           Such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or


(vi)           Any combination of the foregoing methods of payment.


(f)           Approvals. No Option shall be exercisable unless and until the
Corporation (i) obtains the approval of all regulatory bodies whose approval the
General Counsel may deem necessary or desirable, and (ii) complies with all
legal requirements deemed applicable by the General Counsel.


9.           Incentive Stock Option Limitations/Terms.


(a)           Eligibility. Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Corporation or any of its Subsidiaries may be granted Incentive Stock Options.


(b)           $100,000 Limitation. Notwithstanding the designation “Incentive
Stock Option” in an Option Agreement, if and to the extent that the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Awardee during any calendar year
(under all plans of the Corporation and any of its Subsidiaries) exceeds U.S.
$100,000, such Options shall be treated as Non-Qualified Stock Options. For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.


(c)           Effect of Termination of Employment on Incentive Stock Options.
All of the terms relating to the exercise, cancellation or other disposition of
an Incentive Stock Option upon termination of employment or service with the
Corporation of the holder of such Incentive Stock Option, whether by reason of
disability, retirement, death or any other reason, shall be determined by the
Administrator at the time of grant or thereafter by amendment, in the
Administrator’s sole discretion and subject to Applicable Laws.


(d)           Transferability. The Award Agreement must provide that an
Incentive Stock Option cannot be transferable by the Awardee other than by will
or the laws of descent and distribution, and, during the lifetime of such
Awardee, must not be exercisable by any other person. If the terms of an
Incentive Stock Option are amended to permit transferability, the Option shall
be treated for tax purposes as a Non-Qualified Stock Option.


(e)           Exercise Price. The per Share exercise price of an Incentive Stock
Option shall be determined by the Administrator in accordance with
Section 8(b)(i) of the Plan.


(f)           Other Terms. Option Agreements evidencing Incentive Stock Options
shall contain such other terms and conditions as may be necessary to qualify, to
the extent determined desirable by the Administrator, with the applicable
provisions of Section 422 of the Code.










8
 

 
 

--------------------------------------------------------------------------------

 



 
10.           Stock Appreciation Rights.


Stock Appreciation Rights shall be evidenced by written SAR Agreements in such
form not inconsistent with the Plan as the Administrator shall approve from time
to time. Such SAR Agreements shall contain the number of SARs awarded and the
terms and conditions applicable to the SARs, including in substance the
following terms and conditions:


(a)           Award. SARs may be granted in tandem with a previously or
contemporaneously granted Option, or independently of an Option (freestanding).
SARs shall entitle the Awardee, subject to such terms and conditions as may be
determined by the Administrator, to receive upon exercise thereof all or a
portion of the excess of (i) the Fair Market Value at the time of exercise, as
determined by the Administrator, of a specified number of Shares with respect to
which the SAR is exercised, over (ii) a specified price which shall not be less
than 100% of the Fair Market Value of a share of Common Stock at the time the
SAR is granted, or, if the SAR is granted in tandem with a previously granted
Option, not less than 100% of the Fair Market Value of a share of Common Stock
at the time such option was granted.


(b)           Tandem SARs. If a SAR is granted in tandem with an Option, (i) the
SAR shall be exercisable only at such times, and by such persons, as the related
Option is exercisable, and (ii) the Awardee’s exercise of a tandem SAR shall be
deemed a surrender of and simultaneous cancellation of the related Option and
vice versa.


(c)           Term. Each SAR Agreement shall state the period or periods of time
within which the SAR may be exercised, in whole or in part, as determined by the
Administrator and subject to such terms and conditions as are prescribed for
such purpose by the Administrator, provided that no SAR (i) granted in tandem
with a previously granted Option, shall be exercisable before the related Option
is exercisable, or (ii) shall be exercisable later than10 years after the date
of grant, or termination of the related Option if sooner.


(d)           Vesting Period and Exercise Dates. SARs granted under this Plan
shall vest and/or be exercisable at such time and in such installments during
the period prior to the expiration of the SAR’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise, and vesting schedule of, any SAR granted under the Plan
subject to continued employment, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator. A SAR may provide that
it will be deemed to be automatically exercised on the last day of its term if
the Award has positive value and would otherwise expire unexercised under
Section 10(c)(ii) of the Plan.


(e)           Payment. Upon exercise of a SAR, payment equal to the difference
(if a positive number) between the Fair Market Value of the Shares on the date
of exercise and the Fair Market Value of the Shares on the Grant Date, shall be
made in cash, in Shares at 100% of the Fair Market Value of a Share on the date
of exercise, or in a combination thereof, as the Administrator may determine at
the time of grant or at any time thereafter.


(f)           No SAR Repricings. Notwithstanding anything in this Plan to the
contrary and subject to Section 16(a) of the Plan, without the approval of
shareholders, the Administrator shall not amend or replace previously granted
SARs in a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
Except pursuant to Section 16, the terms of outstanding Awards may not, without
shareholder approval, be amended to reduce the exercise price of outstanding
SARs or cancel outstanding SARs in exchange for cash, other Awards or SARS with
an exercise price that is less than the exercise price of the original SARs.


11.           Exercise of Option or Stock Appreciation Right.


(a)           Procedure for Exercise; Rights as a Shareholder.


(i)           Any Option or SAR granted hereunder shall be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the respective Award Agreement.


(ii)           Any Option or SAR shall be deemed exercised (A) when the
Corporation (1) receives written or electronic notice of exercise (in accordance
with the Award Agreement) from the person entitled to exercise the Option or
SAR; (2) receives full payment for the Shares with respect to which the Option
is exercised; or










9
 

 
 

--------------------------------------------------------------------------------

 



 
(3) with respect to Non-Qualified Stock Options and SARs, receives payment of
all applicable withholding taxes, or withholding is otherwise paid; or (B) with
respect to SARs, when the SAR is automatically exercised by the Administrator in
its sole discretion.


(iii)           Shares issued upon exercise of an Option or in payment of a SAR
shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Unless
provided otherwise by the Administrator or pursuant to the Plan, until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Corporation or of a duly authorized transfer agent of the Corporation), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Shares subject to an Option or SAR, notwithstanding the
exercise of the Option or SAR.


(iv)           Subject to Sections 20 and 21 of the Plan, the Corporation shall
issue (or cause to be issued) such Shares as soon as administratively
practicable after the Option or SAR is exercised. An Option may not be exercised
for a fraction of a Share and a SAR shall not be paid with a fraction of a
Share.


(b)           Effect of Termination of Employment on Non-Qualified Stock Options
and SARs. All of the terms relating to the exercise, cancellation or other
disposition of a Non-Qualified Stock Option or SAR upon termination of
employment or service with the Corporation of the holder of such Non-Qualified
Stock Option or SAR, whether by reason of disability, retirement, death or any
other reason, shall be determined by the Administrator at the time of grant or
thereafter by amendment, in the Administrator’s sole discretion.


12.           Stock Awards.


(a)           Stock Award Agreement. Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award, and (vi) such further terms and
conditions in each case not inconsistent with this Plan as may be determined
from time to time by the Administrator.


(b)           Restrictions and Performance Criteria. The grant, issuance,
retention and/or vesting of each Stock Award may be subject to such performance
criteria and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee. Generally,
nonperformance-based stock awards will lapse or vest in full not less than three
years from the grant date and performance-based stock awards will lapse or vest
in full not less than one year from the grant date; however, stock awards which
do not meet these lapse or vesting guidelines shall be limited to 5% of
authorized shares under the Plan. Notwithstanding anything to the contrary
herein, the performance criteria for any Stock Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be a measure established by the Committee based on one or more
Qualifying Performance Criteria, as described in Section 14(c) of the Plan, that
satisfy the criteria of Section 162(m) of the Code, which shall be determined by
the Committee and specified in writing not later than 90 days after the
commencement of the period of service (or, if shorter, 25% of such period of
service) to which the performance goals relate, provided that the outcome is
substantially uncertain at that time. The performance-based Stock Award earned
as a result of satisfying the completion of a Qualifying Performance Criteria as
described in Section 14(c) of the Plan may be reduced, but may not be increased,
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine. The Committee may adjust Qualifying
Performance Criteria to reflect extraordinary events as described in
Sections 14(c) (A), (B), (C), (D), (E) and (F) of the Plan.


(c)           Effect of Termination of Employment on Stock Awards. All of the
terms relating to the expiration, lapse, removal of restrictions or cancellation
of a Stock Award upon termination of employment or service with the Corporation
of the holder of such Stock Award, whether by reason of disability, retirement,
death or any other reason, shall be determined by the Administrator at the time
of grant or thereafter by amendment, in the Administrator’s sole discretion.














10
 

 
 

--------------------------------------------------------------------------------

 



 
(d)           Rights as a Shareholder. Unless otherwise provided by the
Administrator, the Participant shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Corporation or of a duly
authorized transfer agent of the Corporation) to the Participant. Unless
otherwise provided by the Administrator and subject to Applicable Laws, a
Participant holding or beneficially entitled to nonperformance-based Stock
Awards shall be entitled to receive dividend payments or dividend equivalents
with respect to a specified number of Stock Awards and a Participant holding or
beneficially entitled to performance-based Stock Awards shall be entitled to
receive accrued dividend equivalents if and when the performance criteria of the
Award are met. The timing and form of payment of the accrued dividend
equivalents must either comply with, or be exempt from, the requirements of
Section 409A of the Code.


13.           Cash Awards.


Each Cash Award shall confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period of not less than one
year.


(a)           Cash Award. Each Cash Award shall contain provisions regarding
(i) the minimum, target and maximum amount payable to the Participant as a Cash
Award, (ii) the performance criteria and level of goal achievement versus these
criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be measured for establishing the amount of any
payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Cash Award prior to actual
payment, (vi) forfeiture provisions, (vii) crediting, calculation and
distribution of Bank balances, if applicable, (viii) determination of
performance leverage factors, (ix) qualification and characterization of
distributions for other plans, and (x) such further terms and conditions, in
each case not inconsistent with the Plan, as may be determined from time to time
by the Administrator. The maximum amount payable as a Cash Award that is settled
for cash may be a multiple of the target amount payable, but the maximum amount
payable pursuant to all Cash Awards granted under this Plan for any fiscal year
to any Awardee that are intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed U.S. $10,000,000.


(b)           Performance Criteria. The Administrator shall establish the
performance criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance, individual
performance measures and evaluations, and/or completion of service by the
Awardee. The Committee may specify the percentage of the target Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code. Notwithstanding anything to the contrary
herein, the performance criteria for any portion of a Cash Award that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall be a measure established by the Committee based
on one or more Qualifying Performance Criteria that satisfy the requirements of
Section 162(m) of the Code selected by the Committee and specified in writing
not later than 90 days after the commencement of the period of service (or, if
shorter, 25% of such period of service) to which the performance goals relate,
provided that the outcome is substantially uncertain at that time. The Cash
Award earned as a result of satisfying the completion of a Qualifying
Performance Criteria as described in Section 14(c) of the Plan may be reduced,
but may not be increased, by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine. The
Committee may adjust Qualifying Performance Criteria to reflect extraordinary
events as described in Sections 14(c) (A), (B), (C), (D), (E) and (F) of the
Plan.


(c)           Timing and Form of Payment of Cash Awards. The Administrator shall
determine the timing of payment of any Cash Award. The Administrator may provide
for or, subject to such terms and conditions as the Administrator may specify,
may permit an Awardee to elect for the payment of any Cash Award to be deferred
to a specified date or event. The Administrator may specify the form of payment
of Cash Awards, which may be cash or other property, or may provide for an
Awardee to have the option for his or her Cash Award, or such portion thereof as
the Administrator may specify, to be paid in whole or in part in cash or other
property. Notwithstanding the foregoing, the timing and form of payments
hereunder must either comply with, or be exempt from, the requirements of
Section 409A of the Code and each Award granted under the Plan intended to
comply with Section 409A of the Code shall be interpreted in a manner consistent
therewith.


(d)           Termination of Employment. The Administrator shall have the
discretion to determine the effect on any Cash Award of a Termination of
Employment due to (i) voluntary termination, (ii) disability, (iii) retirement,












11
 

 
 

--------------------------------------------------------------------------------

 



 
(iv) death, (v) participation in a voluntary severance program,
(vi) participation in a workforce restructuring or (vii) otherwise.


14.           Other Provisions Applicable to Awards.


(a)           The Board or Committee may develop and implement specific plans
and programs which utilize Options, SARs, Stock Awards and/or Cash Awards which
are available for such use under this Plan, including without limitation
deferred compensation, or annual or long-term incentive plans.


(b)           Nontransferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution.


(c)           Qualifying Performance Criteria. For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Corporation as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a preestablished target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Administrator or, with respect to Awards intended to satisfy Section 162(m)
of the Code, exclusively by the Committee, in the Award: (i) cash flow;
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings); (iii) earnings per share; (iv) growth
in earnings or earnings per share; (v) stock price; (vi) return on equity or
average shareholders’ equity; (vii) total shareholder return or growth in total
shareholder return either directly or in relation to a comparative group;
(viii) return on capital; (ix) return on assets or net assets; (x) invested
capital, required rate of return on capital or return on invested capital;
(xi) revenue; (xii) income or net income; (xiii) operating income, net operating
income or net operating income after tax; (xiv) operating profit or net
operating profit; (xv) operating margin; (xvi) return on operating revenue;
(xvii) market share; (xviii) contract awards or backlog; (xix) overhead or other
expense reduction; (xx) growth in shareholder value relative to the growth of
the S&P 500 or S&P 500 Index, S&P Global Industry Classification Standards
(“GICS”) or GICS Index, or another index, peer group or peer group index;
(xxi) credit rating; (xxii) strategic plan development and implementation;
(xxiii) improvement in workforce diversity; (xxiv) economic value added
(including typical adjustments consistently applied from generally accepted
accounting principles required to determine economic value added performance
measures); (xxv) customer satisfaction; (xxvi) merger and acquisitions:
(xxvii) sustainability goals; (xxviii) measurements of risk; (xxix) safety
improvements; (xxx) reductions in scrap, and (xxxi) other similar criteria
consistent with the foregoing. The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occur during a performance period: (A) asset
impairments or write-downs; (B) litigation, judgments or claim settlements;
(C) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; (E) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s Annual Report to shareholders for the applicable year; and (F) any
other adjustment consistent with the operation of the Plan. Notwithstanding the
foregoing, Awards intended to comply with Section 162(m) of the Code shall be
based exclusively on those criteria and other terms and conditions that so
comply.


(d)           Certification. Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such criteria relate solely to
the increase in the value of the Common Stock).


(e)           Discretionary Adjustments Pursuant to Section 162(m) of the Code.
Notwithstanding satisfaction of any completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant of an Award to “covered
employees” within the meaning of Section 162(m) of the Code, the number of
Shares, Options or other benefits granted, issued, retainable and/or vested
under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced, but not increased, by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.












12
 

 
 

--------------------------------------------------------------------------------

 



 
(f)           Use of Shares for Cash Awards. To the extent permitted by
Applicable Laws, the Administrator may determine that Shares authorized under
this Plan may be used in payment of Cash Awards, including additional shares in
excess of the cash award as an inducement to hold shares.


15.           Recoupment of Awards Resulting from Fraud or Intentional
Misconduct.


If the Board or an appropriate Committee of the Board determines that any fraud
or intentional misconduct by one or more Officers or other executives of the
Corporation, or an Affiliate, at a level of Vice President or above caused the
Corporation, directly or indirectly, to restate its financial statements and the
Officer or such executive has received more compensation than would have been
paid absent the fraud or intentional misconduct, the Board or Committee, in its
discretion, shall take such action as it deems necessary or appropriate to
remedy the fraud or intentional misconduct and prevent its recurrence. Such
action may include, to the extent permitted by applicable law, in appropriate
cases, requiring partial or full reimbursement of any incentive compensation
paid to the Officer or such executive or causing the partial or full
cancellation of any outstanding Awards previously granted to such Officer or
such executive in the amount by which the value of such compensation exceeds or
exceeded any lower value that would have resulted based on the restated
financial results.


16.           Adjustments upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.


(a)           Changes in Capitalization. Subject to any required action by the
shareholders of the Corporation; (i) the number and kind of Shares covered by
each outstanding Award; (ii) the price per Share subject to each such
outstanding Award; and (iii) the Share limitations set forth in Section 3 of the
Plan, shall be proportionately adjusted for any increase or decrease in the
number or kind of issued Shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock or
similar corporate transaction, or any other increase or decrease in the number
of issued Shares of Common Stock effected without receipt of consideration by
the Corporation, including without limitation, as a result of a merger,
recapitalization or other change in corporate structure; provided, however, that
conversion of any convertible securities of the Corporation shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Corporation of Shares of stock of any class, or securities convertible
into Shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares of Common
Stock subject to an Award.


(b)           Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Corporation, the Administrator shall notify
each Participant as soon as practicable prior to the effective date of such
proposed transaction. The Administrator in its discretion may provide for an
Option or SAR to be fully vested and exercisable until10 days prior to such
transaction. In addition, the Administrator may provide that any restrictions on
any Award shall lapse prior to the transaction, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated, and subject to any requirements of Section 409A of the Code, to
the extent applicable. To the extent it has not been previously exercised, an
Award shall terminate immediately prior to the consummation of such proposed
transaction.


(c)           Change in Control.


(i)           Except as otherwise provided in an Award Agreement,
notwithstanding any other provision of this Plan to the contrary, if, while any
Awards remain outstanding under this Plan, a Change in Control shall occur, the
surviving entity or acquiring entity, or the surviving or acquiring entity’s
parent company (collectively, the “Surviving Corporation”) shall assume all
Awards outstanding under this Plan or shall substitute similar awards for Awards
outstanding under this Plan. Notwithstanding the foregoing, to the extent the
Surviving Corporation refuses to assume outstanding Awards or to substitute an
equivalent award or right therefor (as determined by the Administrator in its
sole discretion), all such outstanding Awards shall become fully vested and
exercisable and all restrictions on such Awards shall immediately lapse (with
all performance goals or other vesting criteria deemed achieved at 100 %of
target levels) and, with respect to Options and Stock Appreciation Rights, the
Participant in the discretion of the Administrator (A) shall have the right to
exercise such Awards for a period of time determined by the Administrator or (B)
shall be entitled to receive an amount in cash equal to the excess (if any) of
(I) the product of (x) the number of Shares subject to such Awards and (y) the
per Share consideration paid as of the date of the occurrence of the Change in
Control for the Shares pursuant to the Change in Control, less (II) the
aggregate exercise price of such Awards, and all Awards not








13
 

 
 

--------------------------------------------------------------------------------

 



 
assumed or continued, or for which an equivalent award or right is not
substituted therefor, shall terminate upon the Change in Control.


(ii)           Except as otherwise provided in an Award Agreement, with respect
to any Award that is assumed or for which a substitution is made in accordance
with Section 16(c)(i) above, if the Awardee’s employment with the Surviving
Corporation is terminated within 12 months following the Change in Control by
the Surviving Corporation without “Cause” (as defined below) or by the Awardee
upon the occurrence of “Constructive Termination” (as defined below), the Award
shall become fully vested and exercisable and all restrictions on such Awards
shall immediately lapse (with all performance goals or other vesting criteria
deemed achieved at 100% of target levels).


(iii)           For purposes of this Section 16(c):


“Cause” shall have the meaning assigned to such term in the Awardee’s change in
control-related severance agreement or in the Award Agreement with the Awardee
or, if no such agreement exists or the agreement does not define Cause, then
Cause shall mean, termination of an Awardee’s employment or service (a) upon the
willful and continued failure by the Awardee to substantially perform his or her
duties (other than any such failure resulting from the Awardee’s incapacity due
to physical or mental illness or any such actual or anticipated failure after
either the Awardee issued a notice of termination or on account of Constructive
Termination, after a written demand for substantial performance is delivered to
the Awardee by the board of directors of the Surviving Corporation, which demand
specifically identifies the manner in which the board of directors of the
Surviving Corporation believes that the Awardee has not substantially performed
his or her duties, or (b) the willful engaging by the Awardee in conduct which
is demonstrably and materially injurious to the Surviving Corporation,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, on the Awardee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Awardee not in good faith and without reasonable belief that the
Awardee’s action or omission was in the best interest of the Surviving
Corporation.


“Constructive Termination” shall have the meaning assigned to such term in the
Awardee’s change in control-related severance agreement or in the Award
Agreement with the Awardee or, if no such agreement exists or the agreement does
not define “Constructive Termination, then “Constructive Termination” shall
mean, without the Awardee’s expressed written consent, the occurrence after a
Change in Control of any of the following circumstances unless, in the case of
paragraphs (A), (D) or (E), such circumstances are fully corrected prior to the
date of the Awardee’s termination:


(A)           The assignment to the Awardee of any duties inconsistent (unless
in the nature of a promotion) with the position in the Corporation that the
Awardee held immediately prior to the Change in Control, or a significant
adverse reduction or alteration in the nature or status of the Awardee’s
position, duties or responsibilities or the conditions of the Awardee’s
employment from those in effect immediately prior to such Change in Control;


(B)           A reduction by the Surviving Corporation in the Awardee’s annual
base salary as in effect immediately prior to the Change in Control or as the
same may be increased from time to time, except for across-the-board salary
reductions similarly affecting all management personnel of the Corporation and
all management personnel of any person in control of the Corporation;


(C)           The Surviving Corporation’s requirement that the Awardee’s
principal place of business be at an office located more than 20 miles from the
location where the Awardee’s principal place of business is located immediately
prior to the Change in Control, except for required travel on business to an
extent substantially consistent with the Awardee’s present business travel
obligations;


(D)           The failure by the Surviving Corporation to continue in effect any
compensation or benefit plan in which the Awardee participated immediately prior
to the Change in Control that is material to the Awardee’s total compensation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Surviving Corporation to continue the Awardee’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of the Awardee’s
participation relative to other participants, as existed at the time of the
Change in Control; or






14
 

 
 

--------------------------------------------------------------------------------

 



 
(E)           The failure by the Surviving Corporation to continue to provide
the Awardee with benefits substantially similar to those enjoyed by the Awardee
under any of the Corporation’s life insurance, medical, health and accident, or
disability plans in which the Awardee was participating at the time of the
Change in Control, the taking of any action by the Surviving Corporation which
would directly or indirectly materially reduce any of such benefits or deprive
the Awardee of any material fringe benefit enjoyed by the Awardee at the time of
the Change in Control, or the failure by the Surviving Corporation to provide
the Awardee with the number of paid vacation days to which the Awardee is
entitled on the basis of years of service with the Corporation and the Surviving
Corporation in accordance with the Corporation’s normal vacation policy in
effect at the time of the Change in Control.


17.           Amendment and Termination of the Plan.


(a)           Amendment and Termination. The Board or Committee may amend, alter
or discontinue the Plan, but any such amendment shall be subject to approval of
the shareholders of the Corporation in the manner and to the extent required by
Applicable Laws. In addition, without limiting the foregoing, unless approved by
the shareholders of the Corporation, no such amendment shall be made that would:


(i)           Materially increase the maximum number of Shares for which Awards
may be granted under the Plan, other than an increase pursuant to Section 16 of
the Plan;


(ii)           Reduce the minimum exercise price for Options or SARs granted
under the Plan;


(iii)           Reduce the exercise price of outstanding Options or SARs;


(iv)           Change the class of persons eligible to receive Awards under the
Plan; or


(v)           Except pursuant to Section 16, the terms of outstanding awards may
not, without shareholder approval, be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other Awards or Options or SARS with an exercise price that is less
than the exercise price of the original Options or SARs.


(b)           Effect of Amendment or Termination. No amendment, suspension or
termination of the Plan shall adversely affect the rights of any outstanding
Award, unless mutually agreed otherwise in writing and signed by the Participant
and the Administrator. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.


(c)           Effect of the Plan on Other Arrangements. Neither the adoption of
the Plan by the Board or Committee nor the submission of the Plan to the
shareholders of the Corporation for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of stock or stock options otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases. Participation in the Plan shall not affect an Awardee’s
eligibility to participate in any other benefit or incentive plan of the
Corporation.


18.           Designation of Beneficiary.


(a)           An Awardee may file a written designation of a beneficiary who is
to receive the Awardee’s rights pursuant to the Awardee’s Award or the Awardee
may include his or her Awards in an omnibus beneficiary designation for all
benefits under the Plan. To the extent that the Awardee has completed a
designation of beneficiary while employed with the Corporation, such beneficiary
designation shall remain in effect with respect to any Award hereunder until
changed by the Awardee to the extent enforceable under Applicable Laws. Such
designation of beneficiary may be changed by the Awardee at any time by written
notice.


(b)           In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, to the extent permitted by Applicable Laws, the Corporation
shall allow the executor or administrator of the estate of the Awardee to
exercise the Award, or if no such executor or administrator has been appointed
(to the knowledge of the Corporation), the Corporation, in its








15
 

 
 

--------------------------------------------------------------------------------

 



 
discretion, may allow the spouse or one or more dependents or relatives of the
Awardee to exercise the Award to the extent permissible under Applicable Laws.


19.           No Right to Awards or to Employment.


No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Corporation or its Affiliates. Further, the Corporation and
its Affiliates expressly reserve the right, at any time, to dismiss any Employee
or Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.


20.           Legal Compliance.


Shares shall not be issued or transferred pursuant to the exercise of an Option,
SAR, Stock Award, or any other Award unless the exercise or other settlement of
such Option, SAR, Stock Award or any other Award and the issuance and delivery
of such Shares shall comply with Applicable Laws and shall be further subject to
such approval as the General Counsel may deem necessary or desirable.


21.           Inability to Obtain Authority.


To the extent the Corporation is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Corporation’s General Counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Corporation shall
be relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.


22.           Reservation of Shares.


The Corporation, during the term of this Plan, shall at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


23.           Notice.


Any written notice to the Corporation required by any provisions of this Plan
shall be addressed to the Secretary of the Corporation and shall be effective
when received.


24.           Governing Law; Interpretation of Plan and Awards.


(a)           The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of Indiana, except to the extent such laws may be superseded
by federal law.


(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan and/or Award shall
not be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.


(d)           The use of the singular shall include within its meaning the
plural and vice versa.


(e)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(f)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion.










16
 

 
 

--------------------------------------------------------------------------------

 



 
25.           Deferrals.


To the extent permitted by Applicable Laws, the Administrator, in its sole
discretion, may determine that the delivery of Shares or the payment of cash,
upon the exercise, vesting or settlement of all or a portion of any Award may be
deferred and may establish programs and procedures for deferral elections to be
made by Awardees.


Deferrals by Awardees that are not exempt from Section 409A of the Code will be
made in accordance with Section 409A of the Code. The terms of these deferrals,
and any related programs, procedures, Award Agreements and other related
documents shall be determined by the Administrator, in its sole discretion. Any
such terms, including terms with respect to eligibility to make or change
deferral elections, and timing, form, and if applicable, acceleration of,
distributions shall comply with the applicable requirement of Section 409A of
the Code or shall otherwise be exempt from Section 409A of the Code.


26.           Limitation on Liability.


The Corporation and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:


(a)           The Nonissuance of Shares. The nonissuance or sale of Shares as to
which the Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s General Counsel to be
necessary to the lawful issuance and sale of any shares hereunder; and


(b)           Tax Consequences. Any tax consequence expected, but not realized,
by any Participant, Employee, Awardee or other person due to the receipt,
exercise or settlement of any Option or other Award granted hereunder.


27.           Unfunded Plan.


The Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Awardees who are granted Awards under the Plan, any such
accounts shall be used merely as a bookkeeping convenience. Neither the
Corporation nor any Affiliate shall be required to segregate any assets which
may at any time be represented by Awards, nor shall the Plan be construed as
providing for such segregation, nor shall the Corporation nor the Administrator
be deemed to be a trustee of stock or cash to be awarded under the Plan. Any
liability of the Corporation to any Participant with respect to an Award shall
be based solely upon any contractual obligations which may be created by the
Plan; no such obligation of the Corporation shall be deemed to be secured by any
pledge or other encumbrance on any property of the Corporation. Neither the
Corporation nor the Administrator shall be required to give any security or bond
for the performance of any obligation which may be created by the Plan.


















































17

